
	

113 HR 274 IH: Mental Health First Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 274
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Barber introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 520J of the Public Health Service Act to
		  authorize grants for mental health first aid training
		  programs.
	
	
		1.Short titleThis Act may be cited as the
			 Mental Health First Act of
			 2013.
		2.Mental health
			 first aid training grantsSection 520J of the Public Health Service
			 Act (42 U.S.C. 290bb–41) is amended to read as follows:
			
				520J.Mental health
				first aid training grants
					(a)GrantsThe Secretary, acting through the
				Administrator, shall award grants to States, political subdivisions of States,
				Indian tribes, tribal organizations, and nonprofit private entities to initiate
				and sustain mental health first aid training programs.
					(b)Program
				requirements
						(1)In
				generalTo be eligible for funding under subsection (a), a mental
				health first aid training program shall—
							(A)be designed to
				train individuals in the categories listed in paragraph (2) to accomplish the
				objectives described in paragraph (3);
							(B)ensure that
				training is conducted by trainers that are properly licensed and credentialed
				by nonprofit entities as designated by the Secretary; and
							(C)include—
								(i)at
				a minimum—
									(I)a core live
				training course for individuals in the categories listed in paragraph (2) on
				the skills, resources, and knowledge to assist individuals in crisis to connect
				with appropriate local mental health care services;
									(II)training on
				mental health resources, including the location of community mental health
				centers described in section 1913(c), in the State and local community;
				and
									(III)training on
				action plans and protocols for referral to such resources; and
									(ii)where feasible,
				continuing education and updated training for individuals in the categories
				listed in paragraph (2).
								(2)Categories of
				individuals to be trainedThe categories of individuals listed in
				this paragraph are the following:
							(A)Emergency services
				personnel and other first responders.
							(B)Police officers
				and other law enforcement personnel.
							(C)Teachers and
				school administrators.
							(D)Human resources
				professionals.
							(E)Faith community
				leaders.
							(F)Nurses and other
				primary care personnel.
							(G)Students enrolled
				in an elementary school, a secondary school, or an institution of higher
				education.
							(H)The parents of
				students described in subparagraph (G).
							(I)Veterans.
							(J)Other individuals,
				audiences or training populations as determined appropriate by the
				Secretary.
							(3)Objectives of
				trainingTo be eligible for funding under subsection (a), a
				mental health first aid training program shall be designed to train individuals
				in the categories listed in paragraph (2) to accomplish each of the following
				objectives (as appropriate for the individuals to be trained, taking into
				consideration their age):
							(A)Safe de-escalation
				of crisis situations.
							(B)Recognition of the
				signs and symptoms of mental illness, including such common psychiatric
				conditions as schizophrenia, bipolar disorder, major clinical depression, and
				anxiety disorders.
							(C)Timely referral to
				mental health services in the early stages of developing mental disorders in
				order to—
								(i)avoid more costly
				subsequent behavioral health care; and
								(ii)enhance the
				effectiveness of mental health services.
								(c)Distribution of
				AwardsIn awarding grants
				under this section, the Secretary shall—
						(1)ensure that grants
				are equitably distributed among the geographical regions of the United States;
				and
						(2)pay particular
				attention to the mental health training needs of populations and target
				audiences residing in rural areas.
						(d)ApplicationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that desires a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and containing
				such information as the Secretary may require, including a plan for the
				rigorous evaluation of activities that are carried out with funds received
				under such grant.
					(e)EvaluationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that receives a grant under this section shall prepare
				and submit an evaluation to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require, including
				an evaluation of activities carried out with funds received under such grant
				and a process and outcome evaluation.
					(f)Authorization of
				AppropriationsTo carry out this section, there are authorized to
				be appropriated $20,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of fiscal years 2015 and
				2016.
					.
		
